                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO

IN RE:                                      )        BANKRUPTCY CASE NO.: 18-10800
                                            )
       Edward E. Bulkoski Jr.               )        CHAPTER 13 PROCEEDING
                                            )
                                            )        JUDGE ARTHUR I HARRIS
              DEBTOR(S)                     )
                                            )        MOTION TO PAY DEBTOR’S
                                            )        CHAPTER 13 PLAN ARREARAGE
                                            )        THROUGH HIS PLAN

       Now comes the Debtor, Edward E Bulkoski, Jr., by and through counsel, to

hereby respectfully request that this Honorable Court grants this Motion to Pay Debtor’s

Chapter 13 Plan Arrearage in the amount of $2,049.59 through his Plan. For cause,

Debtor states that he fell behind in in his Chapter 13 payments when he enrolled in the

Police Academy in January 2020 which resulted in a significate decrease in income.

However, Debtor is graduating in July and anticipates that he will generate enough

income to fund his plan. This case was filed in good faith and Debtor is dedicated to

paying his creditors to the best of his ability.

       WHEREFORE, based on the foregoing and in light of the fact this case was filed

in good faith and for a proper purpose, Debtor prays this Motion is granted.


                                       Respectfully submitted,

                                       J.P. AMOURGIS & ASSOCIATES

                                       /s/ Y. Eric Holtz
                                       Y. Eric Holtz (0084326)
                                       Attorney for Debtor(s)
                                       3200 West Market Street, Ste. 106
                                       Akron, Ohio 44333-3324
                                       Phone: (330) 535-6650
                                       Fax: (330) 535-2205
                                       bk_department@amourgis.com




18-10800-aih     Doc 28     FILED 05/24/20         ENTERED 05/24/20 13:27:25   Page 1 of 4
                                  CERTIFICATE OF SERVICE

I certify that on May 24, 2020 a true and correct copy of the foregoing was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are
listed on the court’s Electronic Mail Notice List:

      Lauren A Helbling             served electronically
      United States Trustee         served electronically

And by regular U.S. mail, postage prepaid, on:

The attached list of creditors.

                                       /s/ Y. Eric Holtz
                                       Y. Eric Holtz (0084326)




18-10800-aih     Doc 28    FILED 05/24/20      ENTERED 05/24/20 13:27:25     Page 2 of 4
Label Matrix for local noticing                      Howard M. Metzenbaum U.S. Courthouse                 Akron Billing Center
0647-1                                               United States Bankruptcy Court                       3585 Ridge Park Dr.
Case 18-10800-aih                                    Howard M. Metzenbaum U.S. Courthouse                 Akron, OH 44333-8203
Northern District of Ohio                            201 Superior Avenue
Cleveland                                            Cleveland, OH 44114-1235
Fri Feb 16 13:59:08 EST 2018
Amex                                                 Chase Card                                           Citibank/Best Buy
Correspondence                                       Po Box 15298                                         Centralized Bk/Citicorp Credt Srvs
Po Box 981540                                        Wilmington, DE 19850-5298                            Po Box 790040
El Paso, TX 79998-1540                                                                                    St Louis, MO 63179-0040


Credit One Bank Na                                   Dermatology Partners, Inc.                           (p)FORD MOTOR CREDIT COMPANY
Po Box 98873                                         2500 W. Strub Rd., Ste. 330                          P O BOX 62180
Las Vegas, NV 89193-8873                             Sandusky, OH 44870-5390                              COLORADO SPRINGS CO 80962-2180



HRRG                                                 Huntington Natl Bk                                   Keith D. Weiner
P.O. Box 8486                                        Attn: Bankruptcy                                     75 Public Square 4th Floor
Pompano Beach, FL 33075-8486                         Po Box 340996                                        Cleveland, OH 44113-2001
                                                     Columbus, OH 43234-0996


MRS                                                  Mabt - Genesis Retail                                Navy Federal Cr Union
1930 Olney Ave.                                      Bankcard Services                                    Po Box 3700
Cherry Hill, NJ 08003-2016                           Po Box 4477                                          Merrifield, VA 22119-3700
                                                     Beaverton, OR 97076-4401


Navy Federal Credit Union                            Navy Federal Credit Union                            Parson-Bishop Services, Inc.
Attn: Bankruptcy                                     c/o Chief Executive Officer or                       7870 Camargo Rd.
Po Box 3000                                          Highest Ranking Officer                              Cincinnati, OH 45243-2695
Merrifield, VA 22119-3000                            1240 E. 9th St., Fl 26, Rm. 2663
                                                     Cleveland, OH 44199-2001

Portfolio Recovery Services                          Synchrony Bank/Care Credit                           University Hospital
PO Box 12914                                         Attn: Bankruptcy                                     PO Box 772008
Norfolk, VA 23541-0914                               Po Box 965060                                        Detroit, MI 48277-2008
                                                     Orlando, FL 32896-5060


Vehicle Acce                                         Verizon                                              Edward E Bulkoski Jr.
4144 N Central Expy Ste                              Attn: Wireless Bankrupty Admin                       215 Mariners Circle Apt A
Dallas, TX 75204-3140                                500 Technology Dr Ste 500                            Sheffield Lake, OH 44054-3002
                                                     Weldon Springs, MO 63304-2225


Lauren A. Helbling                                   Y. Eric Holtz
200 Public Square Suite 3860                         Amourgis & Associates
Cleveland, OH 44114-2322                             3200 W. Market
                                                     Suite 106
                                                     Akron, OH 44333-3324



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


                18-10800-aih         Doc 28       FILED 05/24/20             ENTERED 05/24/20 13:27:25                Page 3 of 4
Ford Motor Credit                              End of Label Matrix
National Bankruptcy Service Center             Mailable recipients   25
Po Box 62180                                   Bypassed recipients    0
Colorado Springs, CO 80962                     Total                 25




                18-10800-aih         Doc 28   FILED 05/24/20         ENTERED 05/24/20 13:27:25   Page 4 of 4
